Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered December 15, 1998, convicting him of criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was entitled to a separate trial from that of his codefendants is unpreserved for appellate review, since he did not move for that relief in the Supreme Court. In any event, since the same evidence was required in the cases against the defendant and his codefendants, conducting separate trials would have constituted a waste of judicial time and resources (see, People v Becker, 189 AD2d 881; see also, People v Delacruz, 289 AD2d 254 [decided herewith]; People v Sanchez, 289 AD2d 265 [decided herewith]).
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in declining to charge the jury on the affirmative defense of duress, since there was no basis to submit that charge to the jury (see, People v Karian, 247 AD2d 634).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Krausman, Luciano and Feuerstein, JJ., concur.